Title: To Thomas Jefferson from Thomas Mann Randolph, 13 January 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Th: M. Randolph to Th: Jefferson,
            Belmont Jan. 13. :98
          
          your letter of the 14th. Dec. did not arrive at Belmont till the 1st. inst: it did not lie in Charlottesville as we send thither regularly every week: I cannot explain its delay there was no failure that I have heard of in the  Fredericksburg as happened in the Richmond Mail about that time. Martha undertook to write the post after; that is last Monday, and being out myself I lost the opportunity of supplying her omission. The inhabitants of Milton and we of the vicinage are subjected to a serious trouble of sending to Charl’lle. every week for letters and papers, which we might be saved by a regulation for opening the Mails from Fredericksburg and Richmond there; both of them pass thro’ the place going & returning and any Merchant in it will undertake to open & shut them without reward for the benefit of geting his own letters and papers so easily and timely. I suppose such a regulation can be made only in Philad’a. at the head of the P. Office: if it is so we ask of you the favor to procure it for us. The Factor of Ro: Rives & Co. David Higinbotham, desires me to say that he will undertake the opening and shuting the mail, free. I cannot answer for the Carrier, it is probable they will demand something for stoping alltho’ they constantly do stop at present: Milton you know is on the high road from Fredericksburg (we may say); and the Richmond mail departs from and returns to Milton regularly, the Undertaker being one of the Inspectors of Tobacco there. we have had the most variable weather I ever witnessed—there have been one or two falls of the Therm: of 2°. an hour for 15 hours and one of 2½ for the same time: I copy my Diary for Dec: that you may have an opportunity of comparing the two climates as to positive cold and changeableness.
          
            
               5. 11. 31.
              
              17.30. 40
              29. 14. 40
            
            
               6. 15. 37.
              
              18.36. 43
              30. 15. 45
            
            
               7. 20. 41.
              
              19.13. 33
              31. 20. 50.
            
            
               8. 31. 46.
              Misty rain
              20.30. 43
              
            
            
               9. 31. 36.
              very light snow 
              21.4½. 19
              
            
            
              10. 21. 26.
              
              22.17. 28
              
            
            
              11. 22. 42.
              
              23. 6. 26
              
            
            
              12. 35. 51.
              Smoky
              24. 1. 31
              
            
            
              13. 45. 63
              
              25.30. 55.
              
            
            
              14. 45. 66.
              
              26.34. 53.
              Rain—light snow & hail
            
            
              15. 54. 56.
              Rain
              27.19. 30
              
            
            
              16. 39. 47.
              
              28.14. 35
              
            
          
          The Earth has never been more than sprinkled with snow: it has been the severest winter for Wheat &c I ever knew—where it was not very thick sown there cannot be a tolerable crop so much is killed. Fearing the effects of great failures in Philad’a. and supposing 8/6 w’d. be about the height of the Market this year from your letter I have sold my Varina crop for 8/. the Red & 8/6 the White pay’le. in 90 days—we  were so unlucky as to have it all (1491 bushels) caught in the river by the Ice but the breaking up has done us no harm. B. Clarke has delivered our Bedford Wheat & is to get for it 1$. certain or whatever you receive in Albemarle.
          I have a letter from Mr. Eppes of the 30th. ult—they were both perfectly well then—he despaired of settling Pantops this year every person in his neighbourhood who had negroes to hire refusing to let them come up to Albemarle: upon this he has hired his Blacksmith to me: I had been disappointed in every other attempt to get one and was about to write to Bauer to prevail upon one from Philad’a. to come on any terms. The negroe men belonging to the Woods hired at 22 £. round, ⅓ Cash. I have been disappointed every where from the same cause with Mr. Eppes, tho I had empowered several persons in different parts to hire for me—I have no hope of geting farther than one flank of my house next summer—that I must make a sacrifice in my crop to obtain and will, for one flank with a temporary roof must be our habitation next winter as we cannot remain here.
          There have been some severe illnesses among the old Negroes at Mont’o. but no death has happened except that of Sallies child. Affairs are not seriously backward either at Mont’o. or Shadwell tho’ insubordination at the one and discontent at the other have greatly cloged their operations. I have been frequently called on and have not hezitated to interfere tho’ without authority I have made known to all I had none that my interference if not productive of wholesome effects might be rejected.Martha is in the finest health she ever enjoyed—the children quite well except Ellen who has 3 jaw teeth now coming thro’ & yet is scarcely sick.
          with the most sincere affection y’r.
          
            Th: M. Randolph
          
        